Exhibit 10.39

THERMA-WAVE, INC.

STOCK OPTION AGREEMENT

(Nonqualified Stock Option)

 

THIS STOCK OPTION AGREEMENT

(this "Agreement") is made and entered into as of ____________, 2002 by and
between Therma-Wave, Inc., a Delaware corporation (the "Company"), and the
employee of the Company listed on the signature page hereto ("Optionee").



Pursuant to the Company's 2000 Equity Incentive Plan (the "Plan"), the Company
and the Optionee desire to enter into an agreement to evidence the grant by the
Company to the Optionee of an option (the "Option") to acquire that number of
shares of the Company's common stock, par value $0.01 per share (the "Common
Stock") listed on the signature page hereto (the "Option Shares"). Capitalized
terms used herein and not otherwise defined are defined in Section 6 hereof.

The parties hereto agree as follows:

Option Grant
. The Company hereby grants to the Optionee, pursuant to the Plan, an Option to
purchase the Option Shares at a price per share equal to that amount listed on
the signature page hereto (the "
Exercise Price
"). The Exercise Price and the number of Option Shares will be equitably
adjusted for any stock split, stock dividend, reclassification or
recapitalization of the Company which occurs subsequent to the date of this
Agreement. The Option is not intended to be an "incentive stock option" within
the meaning of Section 422A of the Code.
Exercise of Option
.
Normal Vesting.
The Option granted hereunder may be exercised only to the extent it has become
vested. The Option shall vest and become exercisable with respect to the
following number of Option Shares (set forth on a cumulative basis): (i) 25% of
the Option Shares on the first year anniversary of the Grant Date; (ii) 2.083%
of the Option Shares each month on the thirteenth (13
th
) through the forty eighth (48
th
) monthly anniversary of the Grant Date (each a "
Vesting Date
"),
if and only if
the Optionee is, and has been, continuously employed by the Company from the
Grant Date through the applicable Vesting Date.

No Vesting After Termination Date
. The Option shall cease to vest after the Termination Date. Any portion of the
Option which has vested and become exercisable prior to the Termination Date
shall remain exercisable for the period set forth in Section 3.
Procedure for Exercise
. At any time prior to the Expiration Date, Optionee may exercise all or a
portion of the Option (to the extent vested), which has not expired pursuant to
subsection 3(b) below by delivering written notice of exercise to the Company,
together with (i) a written acknowledgment that Optionee has read and has been
afforded an opportunity to ask questions of members of the Company's management
regarding all financial and other information provided to Optionee regarding the
Company and (ii) full payment for the Shares with respect to which the Option is
exercised. Full payment may consist of payment in cash, check, other shares of
capital stock of the Company or any combination of the foregoing. As a condition
to any exercise of the Option, Optionee will permit the Company to deliver to
him all financial and other information regarding the Company and its
Subsidiaries which it believes necessary to enable Optionee to make an informed
investment decision. Shares issued upon exercise of an Option shall be issued in
the name of the Optionee or, if requested by the Optionee, in the name of the
Optionee and his or her spouse.

Expiration of Option
.
Normal Expiration
. In no event shall any part of the Option be exercisable after the Expiration
Date.
Expiration Upon Termination of Employment
. Any portion of the Option that was not vested and exercisable on the
Termination Date shall expire on such date and may not be exercised thereafter
under any circumstance. Any portion of the Option that was vested and
exercisable on the Termination Date shall expire on the earlier of (i) three
months after the Termination Date (or 12 months after the Termination Date if
the termination was caused by Optionee's death, disability or retirement) and
(ii) the Expiration Date and may not be exercised thereafter under any
circumstance.
Non-Transferability of Option
. The Option is personal to Optionee and is not transferable by Optionee except
pursuant to the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

Adjustments upon Dissolution, Merger or Asset Sale.
Dissolution or Liquidation
. In the event of the proposed dissolution or liquidation of the Company, the
Board shall notify each Optionee as soon as practicable prior to the effective
date of such proposed transaction. To the extent it has not been previously
exercised, an Option will terminate immediately prior to the consummation of
such proposed action.
Merger or Asset Sale
. In the event of a merger of the Company with or into another corporation, or
the sale of substantially all of the assets of the Company, each outstanding
Option and shall be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Option, the Optionee shall fully vest in and have the right to exercise the
Option as to all of the Option Shares, including Shares as to which it would not
otherwise be vested or exercisable.

Definition of Option Shares
. For all purposes of this Agreement, Option Shares will continue to be Option
Shares in the hands of any holder other than Optionee (except for the Company,
purchasers pursuant to an offering registered under the 1933 Act and subsequent
transferees), and each such other holder of Option Shares will succeed to all
rights and obligations attributable to Optionee as a holder of Option Shares
hereunder. Option Shares will also include shares of the Company's capital stock
issued with respect to Option Shares by way of a stock split, stock dividend or
other recapitalization.
Definitions
. The following terms are defined as follows:

"1933 Act" means the Securities Act of 1933, as amended from time to time.

"Affiliate" means, with respect to any Person, any other Person who is
controlling, controlled by, or under common control with such Person and, in the
case of a Person which is a partnership, any partner of such Person.

"Board" means the Company's Board of Directors.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Common Stock" means, collectively, the Company's common stock, par value $0.01
per share.

"Expiration Date" means, with respect to any Option, the date which is the tenth
anniversary of the date hereof.

"Grant Date" means the date the Board approves the grant by the Company to the
Optionee of the Option governed by this Agreement.

"Option Shares" means (i) all shares of Common Stock purchased pursuant to the
Options granted pursuant to this Agreement and (ii) all shares of Common Stock
issued with respect to Common Stock referred to in clause (i) by way of stock
dividend or stock split or in connection with a recapitalization or other
reorganization affecting the Common Stock.

"Person" means an individual, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

"Plan" has the meaning set forth in the preamble.

"Subsidiary" means any corporation of which shares of stock having a majority of
the general voting power in electing the board of directors are, at the time as
of which any determination is being made, owned by the Company either directly
or through its Subsidiaries.

"Termination Date" means the date that Optionee ceases to be employed by the
Company or any of its Subsidiaries for any reason.

Notices.
Any notice provided for in this Agreement must be in writing and must be
personally delivered, received by certified mail, return receipt requested, or
sent by guaranteed overnight delivery service, to the Optionee at the address
appearing on the signature page hereto and to the other recipients at the
address indicated below:

To the Company:

Therma-Wave, Inc.

1250 Reliance Way

Fremont, California 94539

Attn: President

and

Kirkland & Ellis

777 South Figueroa Street

Los Angeles, CA 90017

Attn: Eva Davis

 

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or mailed.

Severability
. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or the effectiveness or validity of any provision in any other jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.
Complete Agreement
. This Agreement and the Plan embody the complete agreement and understanding
among the parties and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. Without limiting the
foregoing, all existing stock option agreements between the Company and/or the
Company's existing stockholders and Optionee are hereby cancelled and
terminated.
Counterparts
. This Agreement may be executed in separate counterparts, each of which will be
deemed to be an original and all of which taken together will constitute one and
the same agreement.
Successors and Assigns; Transfer
. This Agreement is intended to bind and inure to the benefit of and be
enforceable by Optionee, the Company, and their respective successors and
assigns, provided that Optionee may not assign any of his or her rights or
obligations, except as expressly provided by the terms of this Agreement.
Governing Law
. The corporate law of the State of Delaware will govern all questions
concerning the relative rights of the Company and its stockholders. All other
issues concerning the enforceability, validity and binding effect of this
Agreement will be governed by and construed in accordance with the laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of California.
Remedies
. The parties hereto acknowledge and agree that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party hereto will have the right to injunctive relief, in addition to all of its
other rights and remedies at law or in equity, to enforce the provisions of this
Agreement.
Effect of Transfers in Violation of Agreement
. The Company will not be required (a) to transfer on its books any Option
Shares which have been sold or transferred in violation of any of the provisions
set forth in this Agreement or (b) to treat as owner of such Option Shares, to
accord the right to vote as such owner or to pay dividends to any transferee to
whom such Option Shares have been transferred in violation of this Agreement.
Amendments and Waivers
. The Board may at any time amend, alter, suspend or terminate the Plan without
the consent of any Optionee; provided, however, that no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee.
Therma-Wave, Inc. 2000 Equity Incentive Plan
. The grant of any Option hereunder is pursuant to and subject to all of the
terms and conditions of the Plan.

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement on the
day and year first above written.

 

 

 

THERMA-WAVE, INC.

 

___________________________________

By: L. RAY CHRISTIE

Its: Vice President Finance & CFO

 

OPTIONEE:

 

___________________________________

Name:

Address (please print):

___________________________________

___________________________________

 

Number of Option Shares:

Exercise Price: